department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar uniform issue list legend company plan dear this is in response to your letter dated october in which your authorized representative on your behalf requested a private_letter_ruling that the minimum distribution_requirements of sec_401 a of the internal_revenue_code code would not be violated if the company amended the plan to offer a lump sum payment option during a limited window period to the plan's participants and beneficiaries for whom annuity payments have already begun the company sells and manufactures goods both in the united_states and throughout the world the company is the sponsor of the plan which is intended to be a tax qualified defined_benefit_plan having received a favorable determination_letter from the internal_revenue_service most recently dated the plan covers a significant number of employees and former employees of the company and beneficiaries the normal form of benefit for a single participant in the plan is a single_life_annuity and the normal form of benefit for a married participant is a joint_and_survivor_annuity optional forms of benefits in the plan include a a and a joint_and_survivor_annuity a year certain and life_annuity and a lump sum option for non-collectively bargained participants the company represents that due to the recent volatility of the investment market and interest rates pension benefit obligations have fluctuated such that the company has sought a more level_funding approach for retirement benefits the company represents that the volatility of interest rates and changes in funding requirements and accounting rules have increased the cost of financing made financial management including contributions to the plan more difficult and made the company less competitive in the marketplace in order to reduce the impact of the volatility of the pension obligations and because the plan currently allows a lump sum payment option at or after termination for non-collectively bargained participants the company proposes to amend the plan to offer a lump sum payment option during a limited period of time between thirty and sixty days the window program the option will be offered to the following group sec_1 of participants and beneficiaries collectively referred to as the covered individuals participants currently receiving benefits participants who have retired but have not begun receiving benefit payments terminated deferred vested participants beneficiaries who presently are receiving either pre-retirement or post retirement survivor benefits or are eligible to receive such benefits under the plan and alternative payees if eligible under qualified_domestic_relations_order the value of the benefit available to covered individuals will be the actuarial present_value of their remaining benefits under the plan calculated at the time of their election in the form of a single lump sum payment covered individuals will be offered the option to receive the current actuarial present_value of their accrued_benefits in the normal form of benefits as a qualified_optional_survivor_annuity or an immediate lump sum payment the option to change the form of benefit payment shall be offered to all covered individuals if currently in pay status the option to change the form of benefit distribution shall be in exchange for and not in addition to the current form of benefit payment applicable to the covered individuals elections by covered individuals to receive a new distribution option will be subject_to applicable spousal consent such consent must include if applicable both a covered individual's current spouse and a former spouse if the covered individual has remarried since the annuity_starting_date a certain subset of these groups in objectively determined and nondiscriminatory categories with respect to which annuity settlements are deemed impractical may be excluded the company represents that the funding levels of the plans are sufficient so that the window program will not trigger benefit restrictions described in sec_436 of the code in addition the company represents that the amendment will not change the ability of covered individuals to elect during the window period to receive qualified joint and survivor annuities or qualified optional survivor annuities in accordance with sec_401 a and of the code based on the facts and representations stated above company requests a ruling that the minimum distribution_requirements of sec_401 a of the code would not be violated if company amends the plan to offer the lump sum option to participants and beneficiaries for whom annuity payments have commenced under the plan applicable law sec_401 a of the code and the regulations thereunder regulations provide rules relating to required minimum distributions from qualified_plans sec_401 a of the code was enacted to ensure that the amounts contributed to qualified_retirement_plans were used for retirementby requiring that retirement payments begin no later than a certain date with no less than a certain amount being distributed each year of retirement the legislative_history of the original version of sec_401 a of the code in stated that its purpose is in preventing lifetime accumulations which might escape income_taxation altogether congo rec statement of sen smathers in general sec_401 a a of the code states that a_trust shall not constitute a qualified_trust under this subsection unless the plan provides that the entire_interest of each employee i ii will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 a of the code generally provides that a defined_benefit_plan will not be considered a qualified_plan unless vested benefits with respect to a married participant who dies before the annuity_starting_date are payable in the form of a qualified_preretirement_survivor_annuity and with respect to a married participant who dies after the annuity_starting_date a qualified_joint_and_survivor_annuity sec_415 a of the code provides that a_trust which is a part of a pension_plan will not constitute a qualified_trust if the pension_plan provides for the payment of benefits which exceed the limitation of sec_415 sec_415 b of the code generally provides that if the benefit under a defined_benefit_plan is payable in any form other than a straight life_annuity the determination as to whether the sec_415 limit has been satisfied shall be made by adjusting the benefit so that it is equivalent to a straight life_annuity sec_417 of the code provides that a plan meets the requirements of sec_401 a if among other requirements each participant may elect during the applicable_election_period to waive the qualified_joint_and_survivor_annuity form of benefit or the qualified_preretirement_survivor_annuity form of benefit or both sec_417 of the code defines the applicable_election_period as meaning in part in the case of an election to waive the qualified_joint_and_survivor_annuity form of benefit the 180-day period ending on the annuity_starting_date sec_1 a -6 q a-1 a in pertinent part states that in order to satisfy sec_401 a of the code distributions of the employee's entire_interest under a defined benefit pension_plan must be paid in the form of periodic annuity payments for the employee's life or the joint lives of the employee and beneficiary or over a period certain that does not exceed the maximum length of the period certain determined in accordance with a-3 of this section once payments have commenced over a period the period may only be changed in accordance with a-13 or a-14 of this section except as otherwise provided in this section such as permitted increases described in a-14 of this section all payments whether paid over an employee's life joint lives or a period certain also must be nonincreasing sec_1 a -6 q a-13 a states that an annuity_payment period may be changed in accordance with the provisions set forth in paragraph b of this a-13 or in association with an annuity_payment increase described in a-14 of this section sec_1 a -6 q a-14 a states that except as otherwise provided in this section all annuity payments whether paid over an employee's life joint lives or a period certain must be non-increasing or increase only in accordance with one or more of the following with an annual percentage increase that does not exceed the percentage increase in an eligible cost-of-living index as defined in paragraph b of this a-14 for a 12-month_period ending in the year during which the increase occurs or the prior year with a percentage increase that occurs at specified times eg at specified ages and does not exceed the cumulative total of annual percentage increases in an eligible cost-of-living index as defined in paragraph b of this a-14 since the annuity_starting_date or if later the date of the most recent percentage increase however in cases providing such a cumulative increase an actuarial increase may not be provided to reflect the fact that increases were not provided in the interim years to the extent of a reduction in the amount of the employee's payments to provide for a survivor benefit but only if there is no longer a survivor benefit because the beneficiary whose life was being used to determine the period described in sec_401 a a ii over which payments were being made dies or is no longer the employee's beneficiary pursuant to a qualified_domestic_relations_order within the meaning of sec_414 to pay increased benefits that result from a plan amendment to allow a beneficiary to convert the survivor portion of a joint_and_survivor_annuity into a single sum distribution upon the employee's death or to the extent increases are permitted in accordance with paragraph c or d ofthis a-14 sec_1 b - b iii provides that if a participant will have' distributions commencing at more than one annuity_starting_date the limitations of sec_415 of the code must be satisfied as of each of the ann uity starting dates taking into account the benefits that have been provided at all of the annuity starting dates analysis sec_401 a of the code provides a tax_deferral for retirement benefits accumulated in a qualified_pension plan sec_401 a of the code and the regulations ensure that these tax-deferred accumulations are in fact used during retirement and do not escape taxation sec_1 a -6 sets forth the rules governing required distributions from defined benefit plans and annuity_contracts sec_1 a -6 q a-13 a states that an annuity_payment period may be changed in association with an annuity_payment increase described in a-14 of this section sec_1 a -6 q a-14 a provides that annuity payments from a qualified_plan may increase if the payment of increased benefits results from a plan amendment the company's proposed amendment provides a lump sum option which provides covered individual sec_2 the option to elect within a window program of no less than days but no longer than days to receive the current actuarial present_value of their accrued_benefit in the form of a qualified_joint_and_survivor_annuity a qualified_optional_survivor_annuity or a lump sum payment elections by covered individuals to receive a new distribution option will be subject_to applicable required spousal consent the proposed amendment will result in a change in the annuity_payment period the annuity_payment period will be changed in association with the payment of increased benefits as a result of the addition of the lump sum option in addition covered individuals who wish to change their current_distribution option will be considered to have a new annuity_starting_date as of the first date of the month in which their new benefit is payable because the ability to select a lump sum will only be available during a limited window the increased benefit payments will result from the proposed plan amendment and as such are a permitted_benefit increase under sec_1 a -6 q a-14 a in order for a plan to remain qualified under sec_401 a of the code the calculation of the value of the benefit elected under the lump sum window option must comply with the requirements of sec_417 and the regulations thereunder under section dollar_figure of revproc_2014_4 subject_to certain exceptions the irs generally does not issue letter rulings on matters involving qualification issues under sec_401 through of the code qualification matters are generally handled by the employee_plans determination_letter program as provided in revproc_2014_6 accordingly we have not considered among other matters whether the lump sum window benefits comply with the requirements of sec_417 and the regulations thereunder with respect to the amount of the distribution and minimum present_value requirement that is applied based on the present_value of the normal_retirement_benefit instead this letter_ruling is based on your representations that the lump sum window option satisfies sec_417 of the code and sec_1_417_e_-1 of the regulations ruling therefore in this circumstance the minimum distribution_requirements of sec_401 a of the code will not be violated if the company amends the plan to offer a lump sum payment option during a limited window period of no less than days and no more than days to covered individuals for whom annuity payments have already begun the company's ruling_request is limited to covered individuals for whom annuity payments have already begun except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code including sec_401 a big_number and or title i of erisa no opinion is expressed regarding the qualification of plan in addition no opinion is expressed on whether the method for valuing benefits under the lump sum window option satisfies the requirements of sec_417 and the regulations thereunder this letter is directed only to the taxpayer who requested it sec_611 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 sincerely t r - fl' william b hulteng manager employee_plans technical enclosures deleted copy of letter_ruling notice of intention to disclose cc
